DETAILED ACTION
Claim status

This action is in response to applicant filed on 08/02/2022. Claims 1-13 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/02/2022, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a fitness tracking system comprising: a shoe; a monitoring device mounted on the shoe and including an accelerometer configured to generate acceleration data corresponding to acceleration of a foot received by the shoe; and a controller operably connected to the accelerometer, the controller configured to collect sampled acceleration data by sampling the generated acceleration data, identify foot strike data of the sampled acceleration data, identify a local minimum of the sampled acceleration data collected prior to the foot strike data, and determine foot strike characteristic data corresponding to the foot strike data based on an acceleration value at the local minimum.

The closest prior art of record is Vock et al. (US 2009/0267783) where it teaches a fitness tracking system comprising: a shoe; a monitoring device mounted on the shoe and including an accelerometer configured to generate acceleration data corresponding to acceleration of a foot received by the shoe; and a controller operably connected to the accelerometer, the controller configured to collect sampled acceleration data by sampling the generated acceleration data, identify foot strike data of the sampled acceleration data, , and determine foot strike characteristic data corresponding to the foot strike data. However, the cited reference fail to individually disclose, or suggest when combined, identify a local minimum of the sampled acceleration data collected prior to the foot strike data, and determine foot strike characteristic data corresponding to the foot strike data based on an acceleration value at the local minimum.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically identify a local minimum of the sampled acceleration data collected prior to the foot strike data, and determine foot strike characteristic data corresponding to the foot strike data based on an acceleration value at the local minimum in combination with the recited structural limitations of the claimed invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689